UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1484



XUE TUAN YAN,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-697-040)


Submitted:   November 10, 2004         Decided:     November 23, 2004


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles Christophe, CHRISTOPHE & ASSOCIATES, P.C., New York, New
York, for Petitioner.     Peter D. Keisler, Assistant Attorney
General,   Douglas  E.   Ginsburg,  Senior  Litigation  Counsel,
Jonathan F. Potter, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Xue Tuan Yan, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of

Immigration Appeals (Board) denying his third motion to reopen. We

have reviewed the record and deny the petition for review.

          We review the denial of a motion to reopen for abuse of

discretion by the Board.      8 C.F.R. § 1003.2(a) (2004); INS v.

Doherty, 502 U.S. 314, 323-24 (1992); Stewart v. INS, 181 F.3d 587,

595 (4th Cir. 1999).     The denial of a motion to reopen must be

reviewed with extreme deference, since immigration statutes do not

contemplate such motions and the applicable regulations disfavor

them.   M.A. v. INS, 899 F.2d 304, 308 (4th Cir. 1990) (en banc).

We have reviewed the administrative record and the Board’s decision

and find no abuse of discretion.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                        PETITION DENIED




                                - 2 -